Title: To George Washington from Anne-César, chevalier de La Luzerne, 30 November 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        Philadelphie le 30. 9bre November 1782.
                     
                     J’ai reçu les lettres dont Votre Excellence m’a honnoré le 13. le 19. et le 22. de ce mois.  Je fais passer à M. le Comte de Vergennes celle que Vous m’avés addressée pour lui.  Il me paroit d’après les raports qui viennent des Jerseys que les soins de la legislature et la vigilance du corps executif exités par Vous ont dejà produit d’heureux effects et que les subsistances arrivent à Newyorck plus difficilement qu’auparavant.  Je connois en effet l’impossibilité d’empêcher ce commerce par le moyen de gardes tirées de Votre armée; mais en tenant en activité le Zêle des bons citoyens je suis persuadé qu’on mettra des bornes à cette pratique nuisible aux Etas unis autant qu’à leur allié.
                     Je suis bien reconnoissant de la bonté que Vous avés de me faire part de ce qui je passe relativement aux flottes ou Escadres Angloises dans Newyorck.  Je supplie Votre Excellence de vouloir bien continuer à me faire parvenir les avis de cette nature même après le depart de M. le Mis Vaudreuil parcequ’en les transmettant au Ministre du departement de la Marine je le mets en état de mieux juger des mesures qu’il voit prendre par la connoissance des forces et des mouvements de l’Ennemi sur ces cotes.  J’ai l’honneur d’étre avec un respectueux et inviolable attachement Monsieur De Votre Excellence le très humble et très obeissant servt
                     
                        Le chv. de la luzerne
                     
                  
                  Translation
                     SirPhiladelphia 20 Novr 82I have reced the Letters your Excellency honored me with the 13. 19 & 22 of this month and have forwarded your Letter for the Count de Vergennes—from the reports I have from the Jerseys it appears that the care of the Legislature and the Vigilance you have excited in the Executive has produced happy effects in stopping the facility with which supplies were sent to New York—I well know the impossibility of preventing that commerce by means of Military Guards but in putting the Zeal of the good Citizens in activity I am persuaded some bounds may be put to a practice so destructive to the Interests of the United States as well as of her Allies.
                     I am under great obligations to your Excellency for communicating to me what has passed relative to the fleets of the Enemy at New York I beg you to continue this communication even after Mr de Vaudreuille has departed, for by transmitting these accounts to the Minister of Marine I enable him to judge better of the measures he has to take knowing the force & movements of the Enemy on these Coasts—I have the honor to be &c.
                     
                  
               